TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 


PROMISSORY NOTE 

 

$30,000,000.00                                                                                                            
May 11, 2012

                                                                                                                                    
Effective Date

 

______________                                                                                                         
May 10, 2015

Note
Number                                                                                                               
Maturity Date

 

 

            1.         Definitions.  As used in this Promissory Note, the
following terms shall have the following meanings.

 

            “Bank” means Texas Capital Bank, National Association, and its
successors and assigns.

 

            “Bank Rate” means the rate of interest per annum quoted by Bank from
time to time and designated as its “Base Rate”.  The base rate may not
necessarily be the lowest interest rate charged by Bank and is set by Bank in
its sole discretion.

 

            “Borrower” means, whether one or more, HARTMAN RICHARDSON HEIGHTS
PROPERTIES, LLC, a Texas limited liability company (“Richardson”), HARTMAN SHORT
TERM INCOME PROPERTIES XX, INC., a Maryland corporation, and HARTMAN COOPER
STREET PLAZA, LLC, a Texas limited liability company (“Cooper”).

 

            “Business Day” means a weekday, Monday through Friday, except a
legal holiday or a day on which banking institutions in Dallas, Texas are
authorized or required by law to be closed.  Unless otherwise provided, the term
“days” when used herein shall mean calendar days.

 

            “Deed of Trust” means one or more Deeds of Trust, Financing
Statement and Absolute Assignment of Rents of even date with this Note or
executed from time to time executed in connection with the Loan Documents by
Richardson, Cooper, or any other Person for the benefit of Bank covering certain
personal and real property, as may be amended, restated, renewed, and extended
from time to time.

 

            “Effective Date” means May 11, 2012.

 

            “Loan Agreement” means the Loan Agreement of even date with this
Note between Bank and Borrower as such may be amended, renewed, extended and
replaced from time to time.

           

            “Loan Documents” means this Note, the Loan Agreement, the Deed of
Trust and any and all other agreements, documents, and instruments executed and
delivered in connection with this Note, and any future amendments thereto, or
restatements thereof, together with any and all renewals, extensions, amendments
and modifications to any such agreements, documents, and instruments.

 

            “Loan Rate” means the Bank Rate as it may vary from day to day plus
one percent (1.00%); provided, however, notwithstanding the amount of the Bank
Rate, the Loan Rate shall never be lower than five percent (5.0%) per annum.

 

            “Maturity Date” means May 10, 2015.

 

            “Maximum Rate” means the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Bank in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Bank to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law).

 

            “Note” means this Promissory Note and all modifications, increases,
replacements, renewals, and extensions of this Promissory Note.

 

            Any capitalized term used in this Note and not otherwise defined
herein shall have the meaning ascribed to each such term in the Loan Agreement.
All terms used herein, whether or not defined in this Note, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

 

            2.         Promise to Pay.  For value received, Borrower (jointly
and severally if more than one), unconditionally hereby promises to pay to the
order of Bank, at its place of business located at 2000 McKinney Avenue, Suite
700, Dallas, Texas 75201 or at such other place as the holder of this Note may
hereafter designate, the principal sum of THIRTY MILLION AND NO/100 DOLLARS
($30,000,000.00)or so much thereof as may be advanced, in lawful money of the
United States of America for the payment of private debts, together with
interest on the unpaid principal balance from time to time owing hereon computed
from the date hereof until maturity at a per annum rate which shall be, except
as otherwise provided in this Note, the lesser of (a) the Loan Rate in effect
from day to day, or (b) the Maximum Rate.  Interest on this Note is computed on
a 365/360 simple interest basis; that is by applying the ratio of the annual
interest over a year of 360 days times the outstanding principal balance, times
the actual number of days the principal balance is outstanding, unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on a per diem basis of a year of 365 or 366 days, as the case may
be.  For so long as any Event of Default exists under this Note or under any of
the other Loan Documents, regardless of whether or not there has been an
acceleration of the indebtedness evidenced by this Note, and at all times after
the maturity of the indebtedness evidenced by this Note (whether by acceleration
or otherwise), and in addition to all other rights and remedies of Bank
hereunder, interest shall accrue on the outstanding principal balance hereof at
the Maximum Rate, and such accrued interest shall be immediately due and
payable. 

 

            3.         Interest Rate.  The Loan Rate is subject to change as set
forth in the definition of “Loan Rate.”

 

            4.         Payments.  This Note is payable as follows: 

 

All accrued but unpaid interest on the outstanding principal balance of this
Note shall be due and payable in monthly installments beginning on June 10,
2012, and continuing on the same day of each succeeding calendar month until the
Maturity Date when the outstanding principal balance of this Note and any and
all accrued but unpaid interest hereon shall be due and payable in full. 
Borrower may from time to time during the term of this Note borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of this Note and of the other Loan Documents;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the Borrowing Limit. 

 

            Except as expressly provided herein or in the Loan Agreement (if
applicable) to the contrary, all payments on this Note shall be applied in the
following order of priority: (a) the payment or reimbursement of any expenses,
costs or obligations (other than the outstanding principal balance hereof and
interest hereon) for which Borrower shall be obligated or Bank shall be entitled
pursuant to the provisions of this Note or the other Loan Documents, (b) the
payment of accrued but unpaid interest hereon, and (c) the payment of all or any
portion of the principal balance hereof then outstanding hereunder. If an Event
of Default exists under this Note, then Bank may, at the sole option of Bank,
apply any such payments, at any time and from time to time, to any of the items
specified in clauses (a), (b) or (c) above without regard to the order of
priority otherwise specified in this Section 4 and any application to the
outstanding principal balance hereof may be made in either direct or inverse
order of maturity.  Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Bank.  Payments in immediately available funds received by Bank in the place
designated for payment on a Business Day prior to 11:00 a.m. Dallas, Texas time
at said place of payment shall be credited prior to the close of business on the
Business Day received, while payments received by Bank on a day other than a
Business Day or after 11:00 a.m. Dallas, Texas time on a Business Day shall not
be credited until the next succeeding Business Day.  If any payment of principal
or interest on this Note shall become due and payable on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day. 
Acceptance by Bank of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due may become an Event of Default.  Borrower agrees that all
payments of any obligation due hereunder shall be final, and if any such payment
is recovered in any bankruptcy, insolvency or similar proceedings instituted by
or against Borrower, all obligations due hereunder shall be automatically
reinstated in respect of the obligation as to which payment is so recovered. 

 

            5.         Prepayment.  Borrower may prepay this Note in part or in
full without penalty before final maturity, whether by cash, a new loan,
renewal, or otherwise.  Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Bank pertaining to this loan, and in
no event will Borrower ever be required to pay any unearned interest.  Early
payments will not, unless agreed in writing, relieve Borrower of Borrower’s
obligation to continue to make payments under the above payment schedule.  Upon
a prepayment in full, points, if any, are not refundable except and to the
extent the total interest and points for the time the loan is outstanding would
exceed the maximum interest allowed by law at the time of prepayment.  If at any
time the outstanding principal balance hereof exceeds the Borrowing Limit,
Borrower shall immediately pay to Bank an amount sufficient to eliminate such
excess.

 

            6.         Waiver.  Except as otherwise provided herein and in the
other Loan Documents, Borrower hereby waives all notices of nonpayment, demands
for payment, presentments for payment, notices of intention to accelerate
maturity, notices of actual acceleration of maturity, grace, protests, notices
of protest, and any other demands or notices of any kind as to this Note,
diligence in collection hereof and in bringing suit hereon, and any notice of,
or defense on account of, the extension of time of payments or change in the
method of payments, and without further notice hereby consents to any and all
renewals and extensions in the time of payment hereof either before or after
maturity and the release of any party primarily or secondarily liable hereon. 
Borrower agrees that Bank’s acceptance of partial or delinquent payments, or
failure of Bank to exercise any right or remedy contained herein or in any
instrument given as security for the payment of this Note shall not be a waiver
of any obligation of Borrower to Bank or constitute waiver of any similar
default subsequently occurring.  The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.

 

            7.         Events of Default and Remedies.  At the option of Bank,
the entire unpaid principal balance and accrued interest owing hereon shall at
once become due and payable upon the occurrence at any time of any of the
following “Events of Default” (herein so called):

 

                        A.        The failure of Borrower to pay (or cause to be
paid) when due any installment of principal or interest of this Note in
accordance with its terms, through acceleration, or otherwise; or

 

                        B.         A Default or Event of Default occurs under
any other Loan Document.

 

            It is understood and agreed by Borrower that the foregoing “Events
of Default” are cumulative and in addition to any “Defaults” or “Events of
Default” contained in the other Loan Documents, or other documents modifying,
renewing, extending, evidencing, securing or pertaining to this Note or the loan
evidenced hereby. Upon the occurrence of any of the Events of Default, then the
holder hereof may, at its option, do any one or more of the following: (a)
declare the entire unpaid balance of principal of and accrued, unpaid interest
upon this Note to be immediately due and payable, (b) reduce any claim to
judgment, (c) foreclose all liens and security interests securing payment
thereof or any part thereof, and/or (d) without notice of default or demand,
pursue and enforce any of Bank’s other rights and remedies provided under or
pursuant to any applicable laws or agreements.  All rights and remedies of Bank
shall be cumulative and concurrent and may be pursued singularly, successively,
or together, at the sole discretion of Bank, and may be exercised as often as
the occasion therefor shall arise and whether or not Bank has initiated any
foreclosure proceeding, judicial or otherwise.  Failure by Bank to exercise any
right or remedy upon the occurrence of an Event of Default shall not constitute
a waiver of the right to exercise such right or remedy upon the occurrence of
any subsequent Event of Default.  In the event that Bank, after the occurrence
of an Event of Default hereunder, consults an attorney regarding the enforcement
of any of its rights under this Note, or if this Note is placed in the hands of
an attorney for collection or if suit be brought to enforce this Note, Borrower
promises to pay all costs thereof, including reasonable attorneys’ fees.  Such
costs and attorneys’ fees shall include, without limitation, costs and
reasonable attorneys’ fees incurred by Bank in any appellate proceedings or in
any proceedings under any present or future federal bankruptcy act, state
receivership law or probate.

 

            8.         Savings Clause; Ceiling Election.  It is expressly
stipulated and agreed to be the intent of Borrower and Bank at all times to
comply strictly with the applicable Texas law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by this Note and the
Related Indebtedness (or applicable United States federal law to the extent that
it permits Bank to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law).  If the applicable law is ever
judicially interpreted so as to render usurious any amount (a) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Borrower and
Bank related to the transaction or transactions that are the subject matter of
the Loan Documents, (b) contracted for, charged, taken, reserved or received by
reason of Bank’s exercise of the option to accelerate the maturity of this Note
and/or any and all indebtedness paid or payable by Borrower to Bank pursuant to
any Loan Document other than the Note (such other indebtedness being referred to
in this Section as the “Related Indebtedness”), or (c) Borrower will have paid
or Bank will have received by reason of any prepayment by Borrower of this Note
and/or the Related Indebtedness, then it is Borrower’s and Bank’s express intent
that all amounts charged in excess of the Maximum Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Rate theretofore
collected by Bank shall be credited on the principal balance of this Note and/or
the Related Indebtedness (or, if this Note and the Related Indebtedness have
been or would thereby be paid in full, refunded to Borrower), and the provisions
of this Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if this Note has been
paid in full before the end of the stated term of this Note, then Borrower and
Bank agree that Bank shall, with reasonable promptness after Bank discovers or
is advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note then owing by Borrower to Bank. Borrower
hereby agrees that as a condition precedent to any claim or counterclaim (in
which event such proceeding shall be abated for such time period) seeking usury
penalties against Bank, Borrower will provide written notice to Bank, advising
Bank in reasonable detail of the nature and amount of the violation, and Bank
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note then owing by Borrower to
Bank.  All sums contracted for, charged, taken, reserved or received by Bank for
the use, forbearance or detention of any debt evidenced by this Note and/or the
other Loan Documents shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
this Note (including any and all renewal and extension periods) until payment in
full so that the rate or amount of interest on account of this Note does not
exceed the Maximum Rate from time to time in effect and applicable to this Note
for so long as debt is outstanding.  In no event shall the provisions of Chapter
346 of the Texas Finance Code apply to this Note.  To the extent that Bank is
relying on Chapter 303 of the Texas Finance Code to determine the Maximum Rate
payable on the Note, Bank will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303, as amended.  To the extent United States
federal law permits Bank to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Bank will rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Rate.  Additionally, to the extent permitted by applicable law now or
hereafter in effect, Bank may, at its option and from time to time, utilize any
other method of establishing the Maximum Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

 

            9.         GOVERNING LAW AND VENUE.  THIS NOTE IS BEING EXECUTED AND
DELIVERED, AND IS INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS, AND THE
LAWS (EXCLUDING CHOICE OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS NOTE, EXCEPT TO
THE EXTENT FEDERAL LAWS OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT
AND INTERPRETATION OF ALL OR ANY PART OF THIS NOTE.  ALL LEGAL ACTIONS RELATED
TO THIS NOTE SHALL BE BROUGHT IN THE APPROPRIATECOURT OF LAW LOCATED IN DALLAS
COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.

 

            10.       WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF BANK OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH BANK OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

            11.       Miscellaneous. 

 

                        A.        Notices or communications to be given under
this Note shall be given to the respective parties in writing as set forth in
the Loan Agreement.

 

                        B.         Time is of the essence of this Note.

 

                        C.         This Note may not be changed or terminated
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, termination or discharge is
sought.

 

                        D.        This Note is secured, in part, by the Deed of
Trust to which reference is hereby made for a description of the collateral, the
nature and extent of the security, and the rights of the Bank in respect
thereof.

 

                        E.         This Note and all the covenants, promises and
agreements contained herein shall be binding upon Borrower’s successors,
assigns, heirs and personal representatives and inure to the benefit of Bank’s
successors and assigns.

 

F.         At the option of Bank, Borrower will pay Bank, on demand, (i) a “late
charge” equal to five percent (5%) of the amount of any installment on this Note
when such installment is not paid within fifteen (15) days following the date
such installment is due, and (ii) a processing fee in the amount of $25.00 for
each check which is provided to Bank by Borrower in payment for an obligation
owing to Bank under any Loan Document but is returned or dishonored for any
reason, in order to cover the additional expenses involved in handling
delinquent and returned or dishonored payments.

 

G.        If Borrower consists of more than one person or entity, each shall be
jointly and severally liable to perform the obligations of Borrower under this
Note.

 

H.        If any provision of this Note or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

 

I.          THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE FINAL, ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOFAND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATIVE HERETO AND
THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE SUPERSEDED AND TERMINATED
HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.

 

[Signature Page Follows]

 


IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the Effective Date.

 

BORROWER:

 

HARTMANCOOPER STREET PLAZA, LLC,

a Texas limited liability company

 

 

By:                                                                  
           

Allen R. Hartman, President

 

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,

a Texas limited liability company

 

 

By:                                                                  
           

Allen R. Hartman, President

 

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation

 

 

By:      
                                                                       

            Allen R. Hartman, President

 